Appeal from a judgment of the County Court of Clinton County (Feinberg, J.), rendered December 15, 1987, upon a verdict convicting defendant of the crimes of criminal possession of a weapon in the third degree and promoting prison contraband in the first degree.
Defendant’s assertion of inadequate legal representation is predicated on the fact that his attorney failed to properly prepare for the trial, elicited prejudicial testimony and made prejudicial remarks during summation. Viewing trial counsel’s performance "in its entirety, in conjunction with the evidence, the law, and the circumstances of the case” (People v Vanterpool, 143 AD2d 282, lv denied 73 NY2d 860), we cannot say that defense counsel failed to meet the standards enunciated in People v Baldi (54 NY2d 137). Since the prosecution was accommodating in providing defense counsel with the information she requested, there was no reason to make any pretrial discovery motions. In addition, taking the summation as a whole, we find no prejudice to defendant. The resolution of this issue obviates the need to address defendant’s remaining claim that County Court erred in failing to grant either his motion to adjourn or his posttrial motion to set aside the verdict, both of which were predicated on the same claim.
Judgment affirmed. Casey, J. P., Mikoll, Yesawich, Jr., Levine and Mercure, JJ., concur.